Exhibit 10.34

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

CELLSTAR CORPORATION

 

This Stock Option Agreement (this “Agreement”) is entered into by and between
CellStar Corporation, a Delaware corporation (the “Company”), and TERRY S.
PARKER (the “Optionee”). The Company and the Optionee agree as follows:

 

1. Grant of Option. Pursuant to a duly adopted resolution of the Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company, the Company grants to the Optionee an option (the “Stock Option”) to
purchase from the Company a total of 250,000 shares (the “Optioned Shares”) of
Common Stock of the Company at $2.0500 per share (being the Fair Market Value
per share of the Common Stock on the Date of Grant), in the amounts, during the
periods, and upon the terms and conditions set forth in this Agreement. The Date
of Grant of this Stock Option is July 5, 2001. This Stock Option is not intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

2. Interpretation. To the extent permitted by applicable law, this Stock Option
shall be interpreted by reference to the Company’s 1993 Amended and Restated
Long-Term Incentive Plan (the “Plan”), the terms and conditions of which are
incorporated herein by reference; however, unless specifically permitted by the
Committee, the terms of the Plan shall not be considered an enlargement of any
benefits under this Agreement. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Plan. This Stock Option
is subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Optionee in writing. Notwithstanding the
foregoing, the parties acknowledge that this Stock Option has not been granted
under the Plan.

 

3. Vesting; Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, this
Stock Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

Percentage
Exercisable


--------------------------------------------------------------------------------

  

Period

--------------------------------------------------------------------------------

25%    Immediately 50%    On and after the first anniversary of the Date of
Grant 75%    On and after the second anniversary of the Date of Grant 100%    On
and after the third anniversary of the Date of Grant

 

The unexercised portion of this Stock Option from one annual period may be
carried over to a subsequent annual period or periods, and the right of the
Optionee to exercise the Stock Option as to such unexercised portion shall
continue for the entire term. In no event may the Stock Option be exercised in
whole or in part, however, after the expiration of the term set forth in Section
4 below.

 

-1-



--------------------------------------------------------------------------------

Not withstanding the above vesting schedule, in the event the Optionee’s
employment is terminated “Without Cause”, or for “Company Breach”, or as a
result of a “Change in Control”, any unvested portion of the Option shall
immediately vest; and, provided further, that in the event of a “Change in
Control”, the Employee shall have twenty-four (24) months following the “Change
in Control” to exercise the Option. The phrases “Without Cause”, “Company
Breach” and “Change in Control” shall have the meanings assigned to them in the
Optionee’s Employment Agreement with the Company dated as of even date herewith
(the “Employment Agreement”).

 

4. Term; Rights in Event of Termination of Employment. Except as otherwise
specifically set forth herein, this Stock Option, and all unexercised Optioned
Shares granted to the Optionee hereunder, will terminate and be forfeited at the
first of the following to occur:

 

(a) 5 p.m. on July 5, 2011;

 

(b) 5 p.m. on the date which is twelve (12) months following the Optionee’s
Termination of Service due to death or Total and Permanent Disability;

 

(c) 5 p.m. on the date which is three (3) months following the Optionee’s
Termination of Service due to Retirement; or

 

(d) 5 p.m. on the 30th day after the day of any other Termination of Service.

 

In the event of the Optionee’s Termination of Service under subsections (b),(c)
or (d) above, the Stock Option will be exercisable, for the periods indicated,
only to the extent that it has vested (pursuant to Section 3 above) as of the
date of Termination of Service.

 

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above and the following sentence, during the lifetime of the Optionee,
unless transferred pursuant to a qualified domestic relations order (see Section
8, below), this Stock Option may be exercised only by the Optionee. In the event
of the Optionee’s Termination of Service as a result of death or Total and
Permanent Disability prior to the termination date specified in Section 4(a)
hereof, the following persons may exercise this Stock Option (to the extent it
is exercisable on the date of Termination of Service) on behalf of the Optionee
at any time prior to the earlier of the dates specified in Sections 4(a) or (b)
hereof: (i) if the Optionee’s Termination of Service is due to Total and
Permanent Disability, the legal representative of the Optionee; or (ii) if the
Optionee dies, the personal representative of his estate, or the person who
acquires the right to exercise this Stock Option by bequest or inheritance or by
reason of the death of the Optionee; provided that this Stock Option shall
remain subject to the other terms of this Agreement, the Plan, and all
applicable laws, rules, and regulations.

 

6. Restrictions. This Stock Option may be exercised only with respect to full
shares, and no fractional share of stock shall be issued.

 

7. Manner of Exercise. Subject to such administrative regulations as the Board
or the Committee may from time to time adopt, this Stock Option may be exercised
by the delivery to the

 

-2-



--------------------------------------------------------------------------------

Company of (i) written notice setting forth the number of shares of Common Stock
with respect to which the Stock Option is to be exercised and the date of
exercise thereof (the “Exercise Date”), which shall be at least three (3) days
after giving such notice, unless an earlier time shall have been mutually agreed
upon; and (ii) consideration with a value equal to the total Option Exercise
Price for the shares to be purchased, payable as follows: (a) cash, certified
check, bank draft, or money order payable to the order of the Company, (b)
Common Stock (including Restricted Stock), valued at its Fair Market Value on
the Exercise Date, (c) by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Optionee to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such Option Exercise Price, and/or (d) in any
other form of valid consideration that is acceptable to the Committee in its
sole discretion; provided that, with respect to a cashless exercise of the Stock
Option (in accordance with clause (c) above), the Stock Option will be deemed
exercised on the date of sale of the shares of Common Stock received upon
exercise. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of the Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option, equal to the number of
shares of Restricted Stock used as consideration therefor, shall be subject to
the same restrictions as the Restricted Stock so submitted.

 

Upon payment of all amounts due from the Optionee, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Optionee (or the person exercising the Optionee’s Stock Option in the event of
his death) at its principal business office (or other mutually agreed upon
location) within ten (10) business days after the Exercise Date. The obligation
of the Company to deliver shares of Common Stock shall, however, be subject to
the condition that if at any time the Board or the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the Stock
Option or the issuance or purchase of shares of Common Stock thereunder, then
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

 

If the Optionee fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Optionee’s right to
purchase such Optioned Shares may be terminated by the Company.

 

8. Non-Assignability. This Stock Option is not assignable or transferable by the
Optionee except (i) by will or by the laws of descent and distribution or (ii)
pursuant to the terms of a qualified domestic relations order (as defined by the
Code or Title I of ERISA, or the rules thereunder).

 

9. Rights as Stockholder. The Optionee will have no rights as a stockholder with
respect to any shares covered by this Stock Option until the issuance of a
certificate or certificates to the Optionee for the shares. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates.

 

-3-



--------------------------------------------------------------------------------

10. Adjustment of Number of Shares and Related Matters. The number of shares of
Common Stock covered by this Stock Option, and the Option Exercise Price
thereof, shall be subject to adjustment in accordance with Article 12 of the
Plan.

 

11. Optionee’s Representations. Notwithstanding any of the provisions hereof,
the Optionee hereby agrees that he or she will not exercise this Stock Option,
and that the Company will not be obligated to issue any shares to the Optionee
hereunder, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Optionee or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Board or the Committee shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Optionee are
subject to all applicable laws, rules, and regulations.

 

12. Investment Representation. Unless the Common Stock is issued to the Optionee
in a transaction registered under applicable federal and state securities laws,
by his or her execution hereof, the Optionee represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Optionee for investment purposes for his or her own account and not with
any intent for resale or distribution in violation of federal or state
securities laws. Unless the Common Stock is issued to the Optionee in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend.

 

13. Optionee’s Acknowledgments. The Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all the terms and provisions
thereof. The Optionee hereby agrees to accept as binding, conclusive, and final
all decisions or interpretations of the Board and/or the Committee upon any
questions arising under the Plan or this Agreement.

 

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

15. No Right to Continued Employment. Nothing herein shall be construed to
confer upon the Optionee the right to continue in the employment of the Company
or any Subsidiary or interfere with or restrict in any way the right of the
Company or any Subsidiary to discharge the Optionee at any time (subject to any
contract rights of the Optionee).

 

16. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a Court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

17. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement

 

-4-



--------------------------------------------------------------------------------

independent of any other provision of this Agreement. The existence of any claim
or cause of action of the Optionee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants and agreements that are set forth in this
Agreement.

 

18. Entire Agreement. This Agreement, together with the Plan, supersedes any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitutes
the sole and only agreement between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

 

19. Parties Bound. The terms, provisions, representations, warranties,
covenants, and agreements that are contained in this Agreement shall apply to,
be binding upon, and inure to the benefit of the parties and their respective
heirs, executors, administrators, legal representatives, and permitted
successors and assigns.

 

20. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted in the Plan.

 

21. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

22. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

23. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Optionee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:

 

  (A) Notice to the Company shall be addressed and delivered as follows:

 

CELLSTAR CORPORATION

1730 BRIERCROFT COURT

CARROLLTON, TEXAS 75006

ATTENTION: GENERAL COUNSEL

   

 

-5-



--------------------------------------------------------------------------------

  (B) Notice to the Optionee shall be addressed and delivered as follows:

 

TERRY S. PARKER    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, effective as of the
5th day of July, 2001.

 

CellStar Corporation

By:

 

/s/ Elaine Flud Rodriguez

--------------------------------------------------------------------------------

    ELAINE FLUD RODRIGUEZ    

Senior Vice President, General Counsel & Secretary

Optionee:

/s/ Terry S. Parker

--------------------------------------------------------------------------------

TERRY S. PARKER

 

-6-